eox’s appeal.
Per Curiam :
It was practically conceded that the professional services rendered by appellant at the request of the executors, were worth fully as much as he claimed, but it was contended that a considerable portion of those services were for the personal benefit of the executors themselves, and therefore not properly chargeable to the estate. There was evidence tending to prove that fact, and the learned auditing judge undertook to determine what proportion thereof should be charged to the estate; and, having done so, that amount was allowed without prejudice to appellant’s claim against the executors individually for services rendered for their personal benefit. The facts were found by the auditing judge and approved by the court. There has been nothing shown to justify us in reversing, either as to the findings of fact, clearly stated in the opinion of the learned auditing judge, or the conclusions drawn therefrom. On the contrary, for reasons there given at length the decree should be affirmed.
Decree affirmed and appeal dismissed at the costs of appellant.
SMYTH AND KER’S APPEAL.
Per Curiam:
This case was argued with No. 174 of the same term, and ( *522involves substantially the same question. For reasons suggested in the opinion just filed in that case, and fully elaborated in the opinion of the learned auditing judge of the court below, there appears to be nothing that would justify us in disturbing the decree.
Decree affirmed and appeal dismissed at the costs of appellants.